                            Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 1 of 11




                    1 ERICA K. ROCUSH, SB #021297
                        Erica.Rocush@lewisbrisbois.com
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    3 2929 North Central Avenue, Suite 1700
                        Phoenix, Arizona 85012-2761
                    4 Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    5 Attorneys for Defendant Haven of Show Low, LLC (erroneously named as Haven Health
                        Group, LLC)
                    6

                    7                              IN THE UNITED STATES DISTRICT COURT
                    8                                   FOR THE DISTRICT OF ARIZONA
                    9

                   10 Justin Downing, individually and on behalf        CASE NO. 3:18-cv-08109-DWL
                        of all others similarly situated,
                   11                                                   DEFENDANT’S RULE 12(B)(1)
                                           Plaintiff,                   MOTION TO DISMISS FOR LACK OF
                   12                                                   STANDING
                                  vs.
                   13
                        Haven Health Group, LLC, an Arizona
                   14 limited liability company,
                                                                        Action Filed:    May 23, 2018
                   15                      Defendant.                   Trial Date:      None Set
                   16

                   17            Defendant Haven of Show Low, LLC dba Haven Health of Show Low1
                   18 (erroneously named in the Complaint as Haven Health Group, LLC) (“Defendant”), by and
                   19 through undersigned counsel, hereby moves to dismiss Count I of Plaintiff’s Complaint,

                   20 for violation of the Fair Credit Reporting Act, 15 U.S.C. §1681b(b)(2)(A)(i), under

                   21 Fed.R.Civ.P. Rule 12(b)(1) because Plaintiff lacks standing to bring the claim because he

                   22 has not suffered a concrete injury in fact.2 Therefore, because the named Plaintiff lacks

                   23 standing to bring this suit, this Court lacks subject matter jurisdiction over this claim.

                   24

                   25   1
                        Plaintiff’s application for employment was submitted to and his employment was with Haven of
                      Show Low, LLC. Haven of Show Low performed the background checks on Plaintiff and issued
                   26 the subject notices. Haven Health Group, LLC is a holding company that has no employees and
                      processes no employment applications or background checks.
                   27
                      2
                        Defendant is not moving to dismiss Count II of Plaintiff’s Complaint in this motion.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4824-8550-3609.1
ATTORNEYS AT LAW
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 2 of 11




                    1 I.         FACTUAL BACKGROUND
                    2            Plaintiff Justin Downing (“Plaintiff”) filed a Complaint in Arizona District Court on
                    3 May 23, 2018, stating two causes of action, both stated as putative class actions: for (1)

                    4 violation of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681b(b)(2)(A)(i) (the

                    5 “Disclosure Claim”) and (2) violation of 15 U.S.C. §§1681b (b)(3) (the “Adverse Action

                    6 Claim”). In support of Count I of his Complaint, the Disclosure Claim, Plaintiff alleges in

                    7 relevant part as follows:

                    8            First, Defendant fails to provide its applicants or employees with a clear and
                                 conspicuous, standalone disclosure that indicates Defendant may obtain a
                    9            consumer report about them for employment purposes. Section 1681b(b)(2)
                                 establishes that such disclosure must be made "in a document that consists
                   10            solely of the disclosure.” Here, Defendant provides applicants and
                                 employees with a disclosure that is riddled with unnecessary, extraneous, and
                   11            unlawful information. The result is a disclosure that is, at best, unclear and
                                 inconspicuous and confusing to Plaintiff and other consumers. It fails to
                   12            standalone. That is, on information and belief, the disclosures and
                                 authorizations are combined with unrelated extraneous information that
                   13            confuses the meaning of the disclosure and strips job applicants and
                                 employees of their ability to make a knowing authorization. This violates
                   14            Section 1681b(b)(2)(A)(i) of the FCRA, which, inter alia, unambiguously
                                 states that the disclosure must be "clear and conspicuous" and be made "in a
                   15            document that consists solely of the disclosure.” (Complaint at ¶ 3).
                   16            Rather than provide a clear and conspicuous, standalone disclosure—as the
                                 FCRA requires—Haven Health's disclosure and authorization provided to
                   17            Plaintiff and others was replete with extraneous information. (See Haven
                                 Health Disclosure & Authorization, a true and accurate copy is attached
                   18            hereto as Ex. A.) Among other issues, Haven Health's form FCRA
                                 background check disclosure unlawfully combines the disclosures required
                   19            for consumer reports with the disclosures required for investigative
                                 consumer reports, including information regarding the nature and scope of
                   20            any investigation. (See id.) Further, the disclosure contains disclosures
                                 requiring job applicants and employees to maintain "proper licensure
                   21            pertinent to" their positions. (See id.) (Complaint at ¶ 14).
                   22            Additionally, Haven Health's form FCRA authorization is similarly riddled
                                 with extraneous information, including inapplicable state law disclosures and
                   23            an authorization granting a litany of entities, including law enforcement
                                 agencies, state or federal agencies, schools or universities, employers and
                   24            insurance companies. (See id.) In sum, it cannot be said that Haven Health's
                                 disclosure and authorization are clear and conspicuous or that they stand-
                   25            alone. (Complaint at ¶ 15).
                   26            Plaintiff applied for a job with Haven of Show Low in January 2018 and as part of
                   27 his application he was given a document to authorize Defendant to run a background check

                   28 on him. (Complaint at ¶¶ 12-13). At the time of Plaintiff’s hire, Defendant used a separate
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                               2
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 3 of 11




                    1 FCRA          disclosure and authorization form.         The authorization form contained
                    2 acknowledgment of receipt of the disclosure and summary of rights, an authorization, and

                    3 state specific notices. Plaintiff was also provided with the standard Summary of Rights

                    4 under the Fair Credit Reporting Act notice. The FCRA disclosure consisted in its entirety

                    5 of the following:

                    6            Haven Health may perform a background check or it may obtain information
                                 about you from a third party consumer reporting agency for employment
                    7            purposes. Background checks may be conducted pre and post hire
                                 throughout your employment. Thus, you may be the subject of a "consumer
                    8            report" and or an "investigative consumer report," which may include
                                 information about your character, general reputation, personal
                    9            characteristics, and or mode of living, which can involve personal interviews
                                 with sources such as your neighbors, friends or associates. These reports
                   10            may contain information regarding your credit history, social security
                                 verification, motor vehicle records (driving records), verification of your
                   11            education or employment history or other background checks. Credit history
                                 will only be requested where such information is substantially related to the
                   12            duties and responsibilities of the position for which you are applying.
                   13            Upon written request made within a reasonable time, you have the right to
                                 request whether a consumer report has been run about you and to request the
                   14            disclosure of the nature and scope of any investigative consumer report and
                                 to request a copy of your report. The most common form of investigative
                   15            consumer report is an employment history or verification. Haven Health
                                 may conduct some of these searches internally. For those searched
                   16            conducted by a consumer reporting agency, these searched will be conducted
                                 by easyBackgrounds, Inc., P.O. Box 952, 10 Main Street, Newfield, NH,
                   17            03856, 800-538-6525. easyBackgrounds' Privacy Policy may be viewed on
                                 its website at www.easybackgrounds.com. The scope of this disclosure is
                   18            all-encompassing, allowing Haven Health to obtain from any outside
                                 organization all manner of consumer reports throughout the course of your
                   19            employment to the extend required and or permitted by law.
                   20            Background checks and screenings are performed to protect the residents,
                                 employees, visitors and others as well as to comply with state and federal
                   21            laws governing health care employment. All offers of employment are
                                 conditioned upon the successful completion of any background checks or
                   22            screenings performed in your facility. Additionally, if you fall to maintain
                                 an acceptable background check and or proper licensure pertinent to your
                   23            position, it will be considered an immediate voluntary resignation from
                                 Haven Health without proper notice.
                   24
                                 CONSENT: I acknowledge the Disclosure of Background Investigations
                   25            above and the Background Check and Licensure Verification Policy as
                                 explained above as well as in the Employee Handbook and authorize Haven
                   26            Health to conduct these investigations and license verifications as a condition
                                 of my being extended an employment offer and or as a condition of my
                   27            continued employment if hired with Haven Health. Should I be hired and
                                 fail to maintain an acceptable background check and or proper licensure
LEWIS              28            pertinent to my position, it will be considered an immediate voluntary
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                               3
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 4 of 11




                    1            resignation from Haven Health without proper notice. I also agree that a
                                 printed copy or electronic copy of this document may be accepted with the
                    2            same authority as this original. (See Exhibit A to Complaint).
                    3            Plaintiff signed the authorization allowing Defendant to run the background check
                    4 on him, which was a condition of employment.

                    5 II.        LEGAL ARGUMENT
                    6            A.        This Court Lacks Subject Matter Jurisdiction over Cases Where the
                    7                      Plaintiff Lacks Standing.
                    8            It is well-established that federal courts are courts of limited jurisdiction, possessing
                    9 “only that power authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins.

                   10 Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673 (1994) (citations omitted). Therefore,

                   11 subject matter jurisdiction is a threshold issue, which the Court must consider prior to

                   12 reaching the merits of a case. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95

                   13 (1998); see Fed. R. Civ. P. 12(h)(3) (stating that “[i]f the court determines at any time that

                   14 it lacks subject-matter jurisdiction, the court must dismiss the action”). Surviving a Rule

                   15 12(b)(1) motion to dismiss is more difficult than a 12(b)(6) motion, as the plaintiff bears

                   16 the burden of proving the jurisdictional requirements have been met. Ernst v. Rising, 427

                   17 F.3d 351, 367 (6th Cir. 2005). Standing is properly challenged through a Rule 12(b)(1)

                   18 motion. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).
                   19            Here, under well established law, Plaintiff lacks standing to bring his Disclosure
                   20 Claim and therefore the Court lacks subject matter jurisdiction over the claim.

                   21 Consequently the claim is subject to dismissal under Rule 12(b)(1).

                   22            B.        Plaintiff Lacks Standing to Bring His Disclosure Claim.
                   23                      1.    Standing requires a concrete and particularized harm.
                   24            Threshold individual standing is a prerequisite for all actions, including class
                   25 actions. O’Shea v. Littleton, 414 U.S. 488, 494 (1974). “A potential class representative

                   26 must demonstrate individual standing vis-à-vis the defendant; he cannot acquire such

                   27 standing merely by virtue of bringing a class action.” Fallick v. Nationwide Mut. Ins. Co.,

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                                 4
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 5 of 11




                    1 162 F.3d 410, 423 (6th Cir. 1998). Therefore, to maintain a claim against Defendant,

                    2 Plaintiff must demonstrate standing under Article III of the United States Constitution.

                    3            A plaintiff invoking federal jurisdiction bears the burden of establishing the
                    4 “irreducible constitutional minimum” of standing by demonstrating (1) an injury in fact,

                    5 (2) fairly traceable to the challenged conduct of the defendant, and (3) likely to be

                    6 redressed by a favorable judicial decision. Lujan, 504 U.S. at 560-61. Since they are not

                    7 mere pleading requirements but rather an indispensable part of the plaintiff’s case, each

                    8 element must be supported in the same way as any other matter on which the plaintiff

                    9 bears the burden of proof, i.e., with the manner and degree of evidence required at the

                   10 successive stages of the litigation. Lujan, 504 U.S. at 561.

                   11            One of the key elements of standing is that the plaintiff has “suffered an injury in
                   12 fact.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). In analyzing standing for a

                   13 plaintiff who has alleged a violation of a statutory right, Spokeo made clear that

                   14 plaintiffs whose statutory rights have been violated, but have not suffered any real

                   15 harm or a risk of real harm, do not have Article III standing. Id. at 1543.

                   16            In coming to its conclusion, Spokeo examined the two subparts of the “injury in
                   17 fact” requirement, particularization and concreteness. The Court affirmed that to have

                   18 Article III standing, the plaintiff’s injury must be a concrete injury that is de facto,
                   19 meaning it must actually exist. Spokeo, 136 S.Ct. at 1548. Justice Alito explained:

                   20 “Congress’ role in identifying and elevating intangible harms does not mean that a plaintiff

                   21 automatically satisfies the injury-in-fact requirement whenever a statute grants a person a

                   22 statutory right and purports to authorize that person to sue to vindicate that right.” Id. at

                   23 1549. “Article III standing requires a concrete injury even in the context of a statutory

                   24 violation.” Id.

                   25            Standing demands more than a “bare procedural violation, divorced from any
                   26 concrete harm.” Id. To support standing, the violation must “cause harm or present [a]

                   27 material risk of harm” to the plaintiff’s concrete interests. Id. at 1550. As a consequence,

                   28 the Court indicated, “[the plaintiff] cannot satisfy the demands of Article III by alleging a
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                              5
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 6 of 11




                    1 bare procedural violation.” Id., at 1550. Specifically, statutory damages combined with a

                    2 procedural violation of the statute are not enough: “concreteness requires that an injury

                    3 actually exist.” Spokeo, 136 S. Ct. at 1548.

                    4            Under Spokeo, without actual harm, concrete injury exists only “where Congress
                    5 conferred the procedural right to protect a plaintiff’s concrete interests and where the

                    6 procedural violation presents a risk of real harm to that concrete interest.” Robins v.

                    7 Spokeo, Inc., 867 F.3d 1108, 1113 (9th Cir. 2017) (Spokeo III). Therefore, to determine

                    8 whether Plaintiff meets Article III’s injury-in-fact requirement, the Court must ask: “(1)

                    9 whether the statutory provisions at issue were established to protect his concrete interests

                   10 (as opposed to purely procedural rights), and if so, (2) whether the specific procedural

                   11 violations alleged in this case actually harm, or present a material risk of harm to, such

                   12 interests.” Id.

                   13                      2.    Violation of the FCRA’s standalone provision due to extraneous
                   14                            information does not confer standing.
                   15            Plaintiff’s Disclosure Claim in this case is based solely on the allegation that
                   16 Defendant violated the FCRA because its FCRA disclosure was not a standalone document

                   17 because it contained extraneous information. Indeed, Plaintiff’s allegations in support of

                   18 his Disclosure Claim consist substantively of the following:
                   19            •         Here, Defendant provides applicants and employees with a disclosure that is
                                           riddled with unnecessary, extraneous, and unlawful information. … That is,
                   20
                                           on information and belief, the disclosures and authorizations are combined
                   21                      with unrelated extraneous information that confuses the meaning of the
                                           disclosure and strips job applicants and employees of their ability to make a
                   22                      knowing authorization. (Complaint at ¶ 3).
                   23
                                 •         Rather than provide a clear and conspicuous, standalone disclosure—as the
                   24                      FCRA requires—Haven Health's disclosure and authorization provided to
                                           Plaintiff and others was replete with extraneous information. (Complaint at ¶
                   25                      4).
                   26
                                 •         Additionally, Haven Health's form FCRA authorization is similarly riddled
                   27                      with extraneous information, including inapplicable state law disclosures and
                                           an authorization granting a litany of entities, including law enforcement
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                                  6
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 7 of 11




                    1                      agencies, state or federal agencies, schools or universities, employers and
                                           insurance companies. (Complaint at ¶ 15).
                    2

                    3            Nowhere does Plaintiff allege that Defendant’s Disclosure failed to provide

                    4 information that is required by the FCRA. Nor could he, as it is clear from the disclosure

                    5 form itself that it did contain all of the information required by the FCRA. He also does

                    6 not allege that the background report obtained contained any false information or that he

                    7 would not have applied for a job with Defendant if he had received a compliant disclosure

                    8 form. Therefore, the only basis for Plaintiff’s Disclosure Claim is that Defendant’s FCRA

                    9 disclosure contained extraneous additional information. This is simply not sufficient to

                   10 confer standing on Plaintiff for the Disclosure Claim.

                   11            As explained by the Supreme Court, the “fail[ure] to provide [a] required notice”

                   12 under FCRA is a “procedural” violation that does not support standing if it “result[s] in no

                   13 harm” or otherwise poses no “material risk of harm.” Spokeo, 136 S. Ct. at 1550. Spokeo

                   14 makes clear that a notice that falls short of FCRA’s requirements does not in and of itself

                   15 qualify as a concrete injury in fact for Article III standing purposes.

                   16            Similarly, several courts have addressed this exact same claim and have found that a

                   17 plaintiff who alleges a violation of the FCRA’s stand alone provision because a disclosure

                   18 contains extraneous information cannot establish a concrete injury and therefore lacks
                   19 standing to bring a claim for violation of the FCRA. As explained in detail by the court in

                   20 the District of New Jersey:

                   21            Everyone agrees that an applicant would have standing under the FCRA if
                                 the employer simply obtained a credit report without telling the applicant,
                   22            and without the applicant's consent. On the other hand, the applicant's
                                 consent, after being informed that the employer would be seeking such a
                   23            report, vitiates any claim of a privacy violation. Either way, the issue hinges
                                 on whether the applicant received disclosure before consenting. The
                   24            employer's procurement of a consumer report would not be unauthorized
                                 (and thus an invasion of privacy) unless the applicant was in fact denied
                   25            disclosure. That Michaels did not comply with the stand-alone requirement,
                                 unless it resulted in a deprivation of disclosure, adds nothing. Plaintiffs'
                   26            theory collapses on itself; without the addition of nondisclosure in fact, it is
                                 indistinguishable from a bare procedural violation.
                   27
                                 Plaintiffs' position amounts to a contention that a violation of the standalone
                   28            requirement automatically implies that the credit report is unauthorized.
LEWIS                            That principle, if accepted, "would raise every technical violation of [the
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                                 7
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 8 of 11




                    1            FCRA] to the realm of a major substantive harm. This is a leap too far, and
                                 is directly contradicted by Spokeo, which made clear that some subset of
                    2            violations are too small to implicate—on a standing level—the interests
                                 protected by the larger statutory framework.” Shoots v. iQor Holdings US
                    3            Inc., No. 15-CV-563 (SRN/SER), 2016 U.S. Dist. LEXIS 144559, 2016 WL
                                 6090723, at *4 (D. Minn. Oct. 18, 2016) (citing Spokeo, 136 S. Ct. at 1550)
                    4            (holding that plaintiff alleging violation of the FCRA's stand-alone
                                 disclosure requirement lacked standing).          The procedural/substantive
                    5            distinction would lose all meaning if the court were to find that plaintiffs
                                 have a substantive right to be free of every procedural violation.
                    6
                                 Spokeo aside, the logic of Plaintiffs' argument is not compelling. Assume
                    7            that an employer provided an applicant with a disclosure (again, not on a
                                 stand-alone document, but in flashing red letters a foot high); the applicant
                    8            read and understood that disclosure; and the applicant signed an
                                 authorization. In such a case, it makes little sense to conclude that the
                    9            employer's acquisition of a consumer report was done without consent, or
                                 that it invaded the applicant's privacy. Any lack of disclosure must be
                   10            alleged directly, and factually.
                   11 In re Michaels Stores, Inc., 2017 U.S. Dist. LEXIS 9310, *24-26 (D.N.J. Jan. 24, 2017)

                   12 (holding that plaintiff could not establish standing by alleging that the FCRA disclosure

                   13 contained extraneous information when the plaintiff admitted that he received a disclosure

                   14 and knew what he was authorizing).

                   15            Indeed, a multitude of cases have held that failure to comply with the stand-alone
                   16 disclosure requirement does not in itself constitute an injury-in-fact, if the disclosure is

                   17 non-compliant because it contains additional information beyond what is required. See,

                   18 e.g., Tyus v. United States Postal Serv., No. 15-CV-1467, 2017 U.S. Dist. LEXIS 833,
                   19 2017 WL 52609, at *6 (E.D. Wis. Jan. 4, 2017) (absent some additional allegation of harm,

                   20 a failure to comply with the FCRA's stand-alone disclosure requirement is not a "concrete"

                   21 injury); Lee v. Hertz Corp., No. 15-CV-04562-BLF, 2016 U.S. Dist. LEXIS 166911, 2016

                   22 WL 7034060, at *5 (N.D. Cal. Dec. 2, 2016) (same); Kirchner v. First Advantage

                   23 Background Servs., No. CV 2:14-1437 WBS EFB, 2016 U.S. Dist. LEXIS 157373, 2016

                   24 WL 6766944, at *3 (E.D. Cal. Nov. 14, 2016) (same); Shoots v. iQor Holdings US Inc.,

                   25 No. 15-CV-563 (SRN/SER), 2016 U.S. Dist. LEXIS 144559, 2016 WL 6090723, at *5-8

                   26 (D. Minn. Oct. 18, 2016) (same); Nokchan v. Lyft, Inc., No. 15-CV-03008 JCS, 2016 U.S.

                   27 Dist. LEXIS 138582, 2016 WL 5815287, at *6 (N.D. Cal. Oct. 5, 2016) (same); Groshek v.

                   28 Time Warner Cable, Inc., No. 15-cv-157, 2016 WL 4203506, at **2-3 (E.D. Wis. August
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                              8
                           Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 9 of 11




                    1 9, 2016) (dismissing FCRA claim for lack of standing and holding that failure to provide

                    2 stand-alone disclosure by itself is not enough); Smith v. Ohio State Univ., No. 15-cv-3030,

                    3 2016 WL 3182675, at *4 (S.D. Ohio June 8, 2016)(same).

                    4            As explained further by the Central District of California, in a case where the
                    5 plaintiff alleged that the defendant provided more information than called for by the

                    6 FCRA, the plaintiff “[cannot] plausibly allege[] that such a violation has caused the

                    7 necessary            ‘concrete’   injury   necessary   to   satisfy   Article   III's   standing
                    8 requirement.…Plaintiff's FCRA claim, that Defendant provided a required disclosure

                    9 notice that contained more information than allowed by the statute, is just such a

                   10 procedural violation that is divorced from any concrete harm.” Noori v. Vivint, Inc., 2016

                   11 U.S. Dist. LEXIS 120963, *11-15 (C.D. Cal. Sept. 6, 2016) (“Plaintiff has not, nor can he,

                   12 plausibly allege any concrete harm arising out of having received more information in a

                   13 single document than the FCRA might otherwise allow. This is particularly true where at

                   14 least some of the allegedly "additional" state law disclosures would still have been

                   15 provided to Plaintiff on another page of disclosures.”).

                   16            In this case, Plaintiff has alleged only that Defendant violated the FCRA’s
                   17 disclosure requirement because it provided a disclosure form that contained more

                   18 information than was required by the FCRA. Well-established precedent holds that such
                   19 an allegation does not present any concrete harm to a plaintiff and therefore is not

                   20 sufficient to confer standing. Therefore, Plaintiff lacks standing to bring his Disclosure

                   21 Claim and it must be dismissed.

                   22 III.       CONCLUSION
                   23            Because Count I of Plaintiff’s Complaint alleges only that Defendant’s Disclosure
                   24 violates the FCRA because it contains extraneous information, under well-established law,

                   25 Plaintiff cannot establish that he suffered any concrete or particularized injury, and

                   26 therefore Plaintiff lacks standing to being Count I of the Complaint. Therefore, this Court

                   27 lacks subject matter jurisdiction over the claim and it must be dismissed.

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                                 9
                          Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 10 of 11




                    1 DATED: November 1, 2018            LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2

                    3
                                                         By:          s/ Erica Rocush
                    4                                          Erica Rocush
                    5                                          Attorneys for HAVEN OF SHOW LOW, LLC
                                                               (erroneously named in the Complaint as Haven
                    6                                          Health Group, LLC)
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                       10
                          Case 3:18-cv-08109-DWL Document 27 Filed 11/01/18 Page 11 of 11




                    1                                  CERTIFICATE OF SERVICE
                    2            I hereby certify that on November 1, 2018, I electronically transmitted the attached
                    3 document to the Clerk’s Office using the Court’s CM/ECF System for filing and

                    4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

                    5
                        Steven L. Woodrow
                    6 Patrick H. Peluso
                        WOODROW & PELUSO, LLC
                    7 3900 East Mexico Avenue
                        Suite 300
                    8 Denver, CO80210
                        Attorneys for Plaintiff
                    9
                        Penny L. Koepke
                   10 MAXWELL & MORGAN, P.C.
                        4854 East Baseline Road
                   11 Suite 104
                        Mesa, AZ 85206
                   12 Attorneys for Plaintiff

                   13

                   14
                         s/ Laura M. Nagelkirk
                   15 40618-06

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4824-8550-3609.1                              11
